UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2014 CIRCLE STAR ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53868 (Commission File Number) 30-0696883 (IRS Employer Identifica­tion No.) 7065 Confederate Park Road, Suite 102 Fort Worth, Texas76108 (Address of principal executive offices)(Zip Code) (817) 744-8502 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. On January 24, 2014, the registrant sold all of its share of royalty and overriding interests in certain properties held by the registrant’s wholly-owned subsidiary, JHE Holdings, LLC, for a total of $2,000,000 in cash to three parties unrelated to the registrant:GOC Madison, LLC, AshTan Royalties, LLC, and WABR, LLC.The properties were located in Madison, Grimes, Dimmit and Fayette Counties, Texas.The registrant is using most of the proceeds from the sale to reduce its debt and accounts payable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRCLE STAR ENERGY CORP. (Registrant) January 30, 2014 By: /s/ S. Jeffrey Johnson S. Jeffrey Johnson Chief Executive Officer 2
